(See same case 107 Maine, 534.) Assumpsit on an account annexed to recover the sum of $5,437.42 for metal ceiling lights claimed by the plaintiff to *570have been sold by it to the defendant corporation. There was no question as to the delivery of the lights to the defendant, but it was alleged by the defendant that the lights were furnished under a written contract betw.een the parties and that there was nothing due thereon. The plaintiff claimed that the lights were furnished to the defendant without any reference to the contract and that they were "extras.” These lights were used in the construction of the Cumberland County Court House in Portland. At the conclusion of the evidence the case was reported to the Law Court for determination.Judgment for defendant.